I think that the evidence was sufficient to authorize the finding by the jury that the deceased rode the truck of the defendant motor company with its implied knowledge and consent. Five different witnesses testified to riding trucks of the defendant from their homes to the defendant's warehouse in Atlanta and back to their homes, some of them having ridden, as stated, several different times, and four of these witnesses saw the president and manager of the defendant company, who knew that they were riding and made no objection. On several occasions the witnesses helped load or unload the truck on which they rode, and sometimes, but not always, they were paid some small amount, from 15 cents in one instance to one dollar in another, by the president of the company or the driver of the truck. But these small payments were made voluntarily, and not on any hiring contracts, and such payments did not make the witnesses bona fide employees of the defendant. It appears that the witnesses rode on the trucks without paying anything and without any previous contract of employment having been made with the defendant, and in some instances, as they expressed it, just "for the ride." The fact that they may have helped on several occasions *Page 159 
in loading or unloading the trucks did not, in my opinion, make them employees or paid passengers on the trucks. They could not have been passengers, either free or for compensation, under rule 60 of the Public Service Commission. The evidence showed that several other parties, including the deceased, had also ridden the trucks of the defendant under similar conditions, and that the deceased was riding in the accustomed manner when he received the injuries from which he died.
There was some evidence supporting the verdict. It should be construed in a light most favorable to the prevailing party, because every presumption and inference is in favor of the verdict. It has the approval of the trial judge, and in the absence of some error of law this court is not authorized to set the verdict aside and order a new trial. I respectfully dissent from the majority ruling.